DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 06/29/2020. Claim 1-15 have been cancelled. Claims 16-36 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   NOTE
 The Applicant has noted that the Office Action does not appear to address the features recited in dependent claims 23 and 36. As a result, a new office Action is rendered below to address the limitations of claims 23 and 36.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over CULLEN ALAN MANUEL (WO 2017051170 A1) in view of Hannel et al. (US 20130346751 A1, hereinafter “Hannel”).
Regarding claims 16 and 29, CULLEN (Figs. 1-6) discloses a control system for a motor vehicle (vehicle (102), comprising a central vehicle control for activating vehicle functions (The on-board network 104 further comprises a gateway module 118; CULLEN at page 8, lines 1-2 and page 22, line 26-30);  one or more driver assistance systems, configured to transmit control commands relating to the vehicle functions for their respective assistance functions to the vehicle control (The system 100 comprises a car 102 having an on-board network 104 of interconnected digital electronic control units (ECUs); CULLEN at page 7, lines 27-28); 
transmit a function key that describes the respective assistance functions to the vehicle control (In a similar way to that described above for the first ECU 111, the other ECUs, i.e. the second, third, fourth, fifth, and sixth ECUs 112-116 comprise respective relevant identifiers, secret codes, parameters, Keys, and function keys; CULLEN at page 14, lines 26-29), and transmit a safety key assigned to the respective assistance functions to the vehicle control (The second list of keys 406 comprises, for each function performable by each of the ECUs 111-116, a unique cryptographic key. These keys may be used as an integrity check for communications between the modules of the network 104; CULLEN at page 13, lines 9-12); 
execute a safety check via the vehicle control to determine whether the respective safety key satisfies at least one of the safety levels assigned to the respective recognized function, based on the respective transmitted safety key for the respective, recognized function (the gateway to filter commands passing between ECU networks (e.g. to filter braking commands originating in the entertainment system so they are not forwarded to the safety critical system; CULLEN at page 22, lines 13-21); and 
activate the vehicle functions in accordance with the respective control commands transmitted from the driver assistance systems for executing the respective assistance functions (Advantageously, authorization and integrity for commands and information is achieved. A need for monitoring/checking by the gateway unit tends to be reduced although, nevertheless, there may be benefits to performing such monitoring/checking, for example, if the function is used for detecting error situations such as security failures; page 22, lines 26-30).
CULLEN does not explicitly teach wherein the central vehicle control is configured to recognize a respective function of the driver assistance system, based on the transmitted function key. However, Hannel (Figs. 4-5) teaches or at least suggests wherein the central vehicle control is configured to recognize a respective function of the driver assistance system, based on the transmitted function key (the case of extremely sensitive information, authentication and encryption may be needed from the near end access filter to the end of the path through the network, namely between system 403(1) and server 407; Hannel at ¶ [0176]-[0177]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified CULLEN to include the central vehicle control is configured to recognize a respective function of the driver assistance system, as taught by Hannel in order to obtain information about users and of associating groups.

Regarding claim 17, CULLEN, as modified by Hannel discloses the claimed invention substantially as explained above. Further, CULLEN (Figs. 1-6) teaches wherein the central vehicle control is configured to activate vehicle functions comprising at least one of steer, brake, and/or accelerate the vehicle (… ECUs include, but are not limited to a door control unit, an engine control unit, an electric power steering control unit, a seat control unit, a speed control unit, a transmission control unit, a brake control unit, and ECUs for controlling entertainment systems on the car 102 such as a DAB radio; CULLEN at page 8, lines 11-15).

Regarding claim 18, CULLEN, as modified by Hannel discloses the claimed invention substantially as explained above. Further, CULLEN (Figs. 1-6) teaches wherein the central vehicle control is configured to activate vehicle functions using function keys (In a similar way to that described above for the first ECU 111, the other ECUs, i.e. the second, third, fourth, fifth, and sixth ECUs 112-116 comprise respective relevant identifiers, secret codes, parameters, Keys, and function keys; CULLEN at page 14, lines 26-29)

Regarding claim 19, CULLEN, as modified by Hannel discloses the claimed invention substantially as explained above. Further, CULLEN (Figs. 1-6) teaches wherein the central vehicle control is configured to recognize the respective functions of the driver assistance systems by comparing the function keys with the function keys stored in the central vehicle control (In a similar way to that described above for the first ECU 111, the other ECUs, i.e. the second, third, fourth, fifth, and sixth ECUs 112-116 comprise respective relevant identifiers, secret codes, parameters, Keys, and function keys; CULLEN at page 14, lines 26-29).

Regarding claim 20, CULLEN, as modified by Hannel discloses the claimed invention substantially as explained above. Further, CULLEN (Figs. 1-6) teaches control units configured to transmit functions that can be executed by the respective vehicle functions to the central vehicle control when the motor vehicle is started (In a similar way to that described above for the first ECU 111, the other ECUs, i.e. the second, third, fourth, fifth, and sixth ECUs 112-116 comprise respective relevant identifiers, secret codes, parameters, Keys, and function keys; CULLEN at page 14, lines 26-29).

Regarding claim 21, CULLEN, as modified by Hannel discloses the claimed invention substantially as explained above. Further, CULLEN (Figs. 1-6) teaches wherein the central vehicle control is configured to perform further data exchange with the control units for the vehicle functions upon request from the driver assistance systems during execution of the respective assistance functions (e.g. to filter braking commands originating in the entertainment system so they are not forwarded to the safety critical system; CULLEN at page 22, lines 13-21).

Regarding claim 22, CULLEN, as modified by Hannel discloses the claimed invention substantially as explained above. Further, CULLEN (Figs. 1-6) teaches wherein the central vehicle control is configured to determine whether target specifications assigned to the respective functions are satisfied with regard to a current driving characteristic for the motor vehicle (… ECUs include, but are not limited to a door control unit, an engine control unit, an electric power steering control unit, a seat control unit, a speed control unit, a transmission control unit, a brake control unit, and ECUs for controlling entertainment systems on the car 102 such as a DAB radio; CULLEN at page 8, lines 11-15), and to activate the vehicle functions in accordance with respective control commands for executing the respective assistance functions sent from the one or more driver assistance systems (e.g. to filter braking commands originating in the entertainment system so they are not forwarded to the safety critical system; CULLEN at page 22, lines 13-21).
 
Regarding claim 23, CULLEN, as modified by Hannel discloses the claimed invention substantially as explained above. Further, CULLEN (Figs. 1-6) teaches wherein the central vehicle control is configured to determine at least one of a speed range, a driver presence indication, and/or specifications regarding the vehicle environment as the target specifications assigned to the respective functions (… ECUs include, but are not limited to a door control unit, an engine control unit, an electric power steering control unit, a seat control unit, a speed control unit, a transmission control unit, a brake control unit, and ECUs for controlling entertainment systems on the car 102 such as a DAB radio; CULLEN at page 8, lines 11-15).

Regarding claim 24, CULLEN, as modified by Hannel discloses the claimed invention substantially as explained above. Further, CULLEN (Figs. 1-6) teaches wherein the central vehicle control is configured to establish a sequence for executing the respective assistance functions in accordance with a predetermined selection routine, if the central vehicle control has successfully executed safety checks for the one or more driver assistance systems (… ECUs include, but are not limited to a door control unit, an engine control unit, an electric power steering control unit, a seat control unit, a speed control unit, a transmission control unit, a brake control unit, and ECUs for controlling entertainment systems on the car 102 such as a DAB radio; CULLEN at page 8, lines 11-15).

Regarding claim 25, CULLEN, as modified by Hannel discloses the claimed invention substantially as explained above. Further, CULLEN (Figs. 1-6) teaches wherein the at least one driver assistance system is integrated in the control system, if the respective assistance function of the driver assistance systems can be determined via the function keys known to the central vehicle control (In a similar way to that described above for the first ECU 111, the other ECUs, i.e. the second, third, fourth, fifth, and sixth ECUs 112-116 comprise respective relevant identifiers, secret codes, parameters, Keys, and function keys; CULLEN at page 14, lines 26-29).

Regarding claim 26, CULLEN, as modified by Hannel discloses the claimed invention substantially as explained above. Further, CULLEN (Figs. 1-6) teaches wherein the at least one driver assistance systems is configured to transmit the function and safety keys such that their data sets are protected against unintentional alterations of individual bits through random hardware errors within the individual data sets (In a similar way to that described above for the first ECU 111, the other ECUs, i.e. the second, third, fourth, fifth, and sixth ECUs 112-116 comprise respective relevant identifiers, secret codes, parameters, Keys, and function keys; CULLEN at page 14, lines 26-29)

Regarding claim 27, CULLEN, as modified by Hannel discloses the claimed invention substantially as explained above. Further, CULLEN (Figs. 1-6) teaches wherein the at least one driver assistance systems is configured to transmit the function and safety keys in an encrypted form (In a similar way to that described above for the first ECU 111, the other ECUs, i.e. the second, third, fourth, fifth, and sixth ECUs 112-116 comprise respective relevant identifiers, secret codes, parameters, Keys, and function keys; CULLEN at page 14, lines 26-29)

Regarding claim 28, CULLEN, as modified by Hannel discloses the claimed invention substantially as explained above. Further, CULLEN (Figs. 1-6) teaches wherein at least some of data exchanged within the control system between the central vehicle control and the at least one driver assistance system is encrypted (In a similar way to that described above for the first ECU 111, the other ECUs, i.e. the second, third, fourth, fifth, and sixth ECUs 112-116 comprise respective relevant identifiers, secret codes, parameters, Keys, and function keys; CULLEN at page 14, lines 26-29)

Regarding claim 30, CULLEN, as modified by Hannel discloses the claimed invention substantially as explained above. Further, CULLEN (Figs. 1-6) teaches wherein the central vehicle control is configured to activate vehicle functions comprising at least one of steer, brake, and/or accelerate the vehicle (… ECUs include, but are not limited to a door control unit, an engine control unit, an electric power steering control unit, a seat control unit, a speed control unit, a transmission control unit, a brake control unit, and ECUs for controlling entertainment systems on the car 102 such as a DAB radio; CULLEN at page 8, lines 11-15).

Regarding claim 31, CULLEN, as modified by Hannel discloses the claimed invention substantially as explained above. Further, CULLEN (Figs. 1-6) teaches wherein the central vehicle control is configured to activate vehicle functions using function keys (In a similar way to that described above for the first ECU 111, the other ECUs, i.e. the second, third, fourth, fifth, and sixth ECUs 112-116 comprise respective relevant identifiers, secret codes, parameters, Keys, and function keys; CULLEN at page 14, lines 26-29)

Regarding claim 32, CULLEN, as modified by Hannel discloses the claimed invention substantially as explained above. Further, CULLEN (Figs. 1-6) teaches wherein the central vehicle control is configured to recognize the respective functions of the driver assistance systems by comparing the function keys with the function keys stored in the central vehicle control (In a similar way to that described above for the first ECU 111, the other ECUs, i.e. the second, third, fourth, fifth, and sixth ECUs 112-116 comprise respective relevant identifiers, secret codes, parameters, Keys, and function keys; CULLEN at page 14, lines 26-29).

Regarding claim 33, CULLEN, as modified by Hannel discloses the claimed invention substantially as explained above. Further, CULLEN (Figs. 1-6) teaches transmitting, via control units, functions that can be executed by the respective vehicle functions to the central vehicle control when the motor vehicle is started (In a similar way to that described above for the first ECU 111, the other ECUs, i.e. the second, third, fourth, fifth, and sixth ECUs 112-116 comprise respective relevant identifiers, secret codes, parameters, Keys, and function keys; CULLEN at page 14, lines 26-29).

Regarding claim 34, CULLEN, as modified by Hannel discloses the claimed invention substantially as explained above. Further, CULLEN (Figs. 1-6) teaches wherein the central vehicle control is configured to determine whether target specifications assigned to the respective functions are satisfied with regard to a current driving characteristic for the motor vehicle (… ECUs include, but are not limited to a door control unit, an engine control unit, an electric power steering control unit, a seat control unit, a speed control unit, a transmission control unit, a brake control unit, and ECUs for controlling entertainment systems on the car 102 such as a DAB radio; CULLEN at page 8, lines 11-15), and to activate the vehicle functions in accordance with respective control commands for executing the respective assistance functions sent from the one or more driver assistance systems (e.g. to filter braking commands originating in the entertainment system so they are not forwarded to the safety critical system; CULLEN at page 22, lines 13-21) 

Regarding claim 35, CULLEN, as modified by Hannel discloses the claimed invention substantially as explained above. Further, CULLEN (Figs. 1-6) teaches determining, via the central vehicle control, at least one of a speed range, a driver presence indication, and/or specifications regarding the vehicle environment as the target specifications assigned to the respective functions (… ECUs include, but are not limited to a door control unit, an engine control unit, an electric power steering control unit, a seat control unit, a speed control unit, a transmission control unit, a brake control unit, and ECUs for controlling entertainment systems on the car 102 such as a DAB radio; CULLEN at page 8, lines 11-15).

Regarding claim 36, CULLEN, as modified by Hannel discloses the claimed invention substantially as explained above. Further, CULLEN (Figs. 1-6) teaches establishing a sequence, via the central vehicle control, for executing the respective assistance functions in accordance with a predetermined selection routine, if the central vehicle control has successfully executed safety checks for the one or more driver assistance systems (… ECUs include, but are not limited to a door control unit, an engine control unit, an electric power steering control unit, a seat control unit, a speed control unit, a transmission control unit, a brake control unit, and ECUs for controlling entertainment systems on the car 102 such as a DAB radio; CULLEN at page 8, lines 11-15).

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
Applicant argues on (page 9) that “Cullen does not explicitly teach wherein the central vehicle control is configured to recognize a respective function of the driver assistance system, based on the transmitted function key” and this relies on Hannel. Applicant respectfully submits that the reliance upon Hannel is misplaced”. The Examiner respectfully submits that He relied upon the clear teachings of Hannel whom stated: As per paragraph [0176]-[0177] discuss (the case of extremely sensitive information, authentication and encryption may be needed from the near end access filter to the end of the path through the network, namely between system 403(1) and server 407. It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified CULLEN to include the central vehicle control is configured to recognize a respective function of the driver assistance system, as taught by Hannel in order to obtain information about users and of associating groups.

Further, Applicant argues on (page 10) that “Applicant submits that there is no apparent reason why one skilled in the art would combine Hannel with Cullen in the manner suggested in the Office Action”. The Examiner respectfully submits that obviousness is what the combined teaching of references would have suggested to those skilled in the art, based on logic and sound scientific reasoning of one ordinary skill in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action.

Furthermore, Applicant argues on (page 11) that “references that teach away cannot serve to create a prima facie case of obviousness. As explained by the Federal Circuit Court of Appeals in Spectralytics Inc. v. Cordis Corp., 649 F.3d 1336, 1343 (Fed. Cir. 2011), “‘teaching away’ does not require that the prior art foresaw the specific invention that was later made, and warned against taking that path.” In this case, the primary reference, CULLEN is directed to a cryptography key distribution, method and apparatus for installing a cryptography key in an ECU, and the secondary reference, Hannel is drawn to Query interface to policy server, A scalable access filter that is used together with others like it in a virtual private network to control access by users at clients in the network to information resources provided by servers in the network. However, CULLEN is reasonably pertinent to the particular problem with which Applicant was concerned because both prior arts are in the same field of endeavor. Therefore, Applicant's argument is not persuasive, and the rejection is hereby sustained.

In addition, Applicant argues on (page 12) that “the examiner may not use hindsight to reconstruct the claimed invention. It is impermissible to use the claims as a template to select only certain prior art and only certain aspects of that art. The examiner cannot use the claims as a roadmap or template to work backwards to”. The Examiner respectfully submits it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. 
Applicant additional arguments rely on the above and are as such moot.
In view of the above, the rejection of the claims is maintained.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           


/JONATHAN M DAGER/Primary Examiner, Art Unit 3663